Citation Nr: 1503363	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1967 and from October 1980 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

In a July 2012 letter, the Veteran stated that he receives disability compensation from the Social Security Administration due to limitations caused by his heart condition.  

The records regarding the Veteran's SSA benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.  Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In his September 2011 Notice of Disagreement, the Veteran also contends that he was exposed to herbicides while serving aboard the U.S.S. Independence.  However, there is no indication from review of the claims folder that the RO followed proper procedures to verify the Veteran's claims.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n.  These procedures require (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  

As the procedures found in VA's Adjudication Procedure Manual at M21-1MR, IV.ii.2.C.10.n have not been conducted, the Veteran's claim must be remanded in order for the RO to comply with these procedures.

After the above development is completed, the Veteran's claims file should then be sent to a VA examiner for an addendum opinion on the etiology of the Veteran's heart condition that considers all newly obtained evidence, to include the June 2011 and February 2013 statements from the Veteran's private doctors which suggest that the Veteran's heart condition may have had its onset during active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides while serving aboard the U.S.S. Independence during his active service.  Documented evidence as to what steps were taken must be set forth in the claims file.

2.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.

3.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  After the above listed development has been completed, forward the claims folder to an appropriate VA physician to offer a medical opinion on the current nature and likely etiology of any diagnosed heart condition, to include any residuals of coronary bypass surgery.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following a review of the record, the examiner is asked to address the following questions:

(a)  Identify all diagnosed conditions related to the Veteran's heart.

(b)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed heart condition had its onset or was otherwise related to the Veteran's active duty service?  The examiner should specifically comment on the June 2011 and February 2013 statements from the Veteran's private doctors which suggest that the Veteran's heart condition may have had its onset during active duty service.  The examiner should discuss the period of time between the Veteran's separation from service and the diagnosis of his condition, and should address whether the degree of severity as of the date of diagnosis was consistent with a disorder which had onset during service.  

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

5.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




